



Exhibit 10.3
PROTHENA CORPORATION PLC
2020 EMPLOYMENT INDUCEMENT INCENTIVE PLAN
Option Award Agreement – Cover Sheet




Prothena Corporation plc, an Irish public limited company (the “Company”),
hereby grants an Option to acquire its Shares to the individual named below. The
terms and conditions of the Option are set forth in this cover sheet, in the
attached Option Award Agreement and in the Prothena Corporation plc 2020
Employment Inducement Incentive Plan (the “Plan”). All capitalized terms used
but not defined in this cover sheet and the attached Option Award Agreement will
have the meanings ascribed to such terms in the Plan.


Granted to:
[ ]
Grant Date:
[ ]
Shares subject to the Option:
[ ]
Exercise Price per Share:
$[ ]
Expiration Date:
[ ]
Vesting Start Date:
[ ]
Vesting Schedule:
[ ]



By signing this cover sheet, you agree to all of the terms and conditions
described in the attachment and in the Plan.






Signature: _____________________ Date: _______________
[ ]




Company: ___________________________


[Authorized Officer]



--------------------------------------------------------------------------------







PROTHENA CORPORATION PLC
2020 EMPLOYMENT INDUCEMENT INCENTIVE PLAN
Option Award Agreement


Inducement Award
You acknowledge that the Plan and any Awards granted thereunder are intended to
conform with the requirements of the rules promulgated by The Nasdaq Stock
Market, including without limitation, Nasdaq Listing Rule 5635(c)(4).
Accordingly, you acknowledge that you have not been previously employed in any
capacity by the Company or any Subsidiary, or if previously employed, are
commencing employment following a bona-fide period of non-employment with the
Company and its Subsidiaries, and that the grant of this Option is an inducement
material to your agreement to enter into employment with the Company or a
Subsidiary.
Nonqualified Stock Option
This Option is intended to be a Nonqualified Stock Option and not an Incentive
Stock Option (ISO), and will be interpreted accordingly.
Vesting
Your right to exercise this Option vests in increments over the [ ]-year ([
]-year) period, commencing on the Vesting Start Date, as shown on the cover
sheet. The percentage of the total number of Shares for which this Option will
vest and become exercisable is as follows:


[ ]


The vesting will be cumulative and will not exceed 100% of the Shares subject to
the Option. If the vesting results in fractional Shares, the number of Shares
that vests on the relevant vesting date will be rounded down to the nearest
whole number.


Except as otherwise provided in the Plan, the entire Option vests and becomes
exercisable if (i) within twenty-four (24) months following a Change in Control,
your employment with the Company or one of its Subsidiaries is terminated for
any reason other than Cause (as defined below) or you resign for Good Reason (as
defined below) [(such a resignation or termination being hereinafter referred to
as an “Involuntary Termination”)]; (ii) you die while you are still an employee
of the Company or a Subsidiary, as applicable; or (iii) your service as an
employee of the Company or a Subsidiary, as applicable, terminates because of
your Total and Permanent




--------------------------------------------------------------------------------







Disability (as defined below). [In addition, except as otherwise provided above
or in the Plan, the number of Shares subject to the Option that would have
vested and become exercisable had you remained employed for the [ ]-month ([ ])
period following an Involuntary Termination shall become vested and exercisable
as of the date of your Involuntary Termination.]


As used herein, and except as otherwise defined in an employment agreement
between you and the Company or one of its Subsidiaries to the extent applicable,
“Cause” shall mean any of the following: (a) your willful breach, habitual
neglect, or poor performance of your job duties and responsibilities, as
determined by the Company in its sole discretion; (b) your conviction (or the
entry of a guilty plea or plea of nolo contendre) of any crime, excluding minor
traffic offenses; (c) your commission of an act of dishonesty or breach of
fiduciary duty; (d) your commission of a material violation of any of the
personnel policies of the Company or a Subsidiary, as applicable, including but
not limited to, violations of the Company’s confidentiality or stock trading
policies or its policies against any form of harassment; or (e) any action or
omission by you, which, as reasonably determined by the Company, is contrary to
the business interest, reputation or goodwill of the Company or a Subsidiary.


As used herein, and except as otherwise defined in an employment agreement
between you and the Company or one of its Subsidiaries to the extent applicable,
“Good Reason” means (a) a material diminution in your authority, duties or
responsibilities or a material diminution in your total base compensation (in
each case, as determined by the Company in its sole discretion), or (b) that
your primary job site is relocated and your new location increases your commute
between home and work by at least thirty (30) miles (however, this does not
apply to field-based sales representatives or similar field-based positions) or
in the Company’s reasonable opinion, the new location requires that you move
your home to a new location at least thirty (30) miles away from your home
immediately prior to the change.


In order to receive the benefits of a resignation for “Good Reason”, you must
provide your employer with written notice within ninety (90) days after the
occurrence of such event and the employer shall then have thirty (30) days to
cure such event. If the employer does not cure the event giving rise to Good
Reason, your employment will terminate on the first day immediately following
the end of the thirty (30) day cure period.


Except as provided above or as otherwise provided in a written employment
agreement between you and the Company or one of its Subsidiaries, all Shares
will cease vesting as of the date your service with the Company or a Subsidiary,
as applicable, has terminated for any reasons.






--------------------------------------------------------------------------------







Term
Your Option will expire in any event at the close of business at the Company’s
registered office on the [ ] anniversary of the Grant Date, as shown on the
cover sheet. (It will expire earlier if your service with the Company or a
Subsidiary, as applicable, terminates – as described below.)
Death
If you die prior to expiration of this Option, then your right to purchase
vested Shares under this Option will expire at the close of business at the
Company’s registered office on the date that is twelve (12) months after the
date of death (or on the [ ] anniversary of the Grant Date, if earlier). During
that twelve-month (12) period, your estate or heirs may exercise this Option.
Disability
If your service as an employee of the Company or a Subsidiary, as applicable,
terminates because of your Total and Permanent Disability, then your right to
purchase vested Shares under this Option will expire at the close of business at
the Company’s registered office on the date that is twelve (12) months after
your termination date (or on the [ ] anniversary of the Grant Date, if earlier).
“Total and Permanent Disability” means that you are unable to engage in any
substantial gainful activity by reason of any medically determinable physical or
mental impairment which can be expected to result in death or which has lasted,
or can be expected to last, for a continuous period of not less than one year.
[Involuntary Termination]
[If your service as an employee of the Company or a Subsidiary, as applicable,
terminates by reason of an Involuntary Termination, then your right to purchase
vested Shares under this Option will expire at the close of business at the
Company’s registered office on the date that is [ ] ([ ]) months after your
termination date (or on the [ ] anniversary of the Grant Date, if earlier).]
Other Termination
If your service as an employee of the Company or a Subsidiary, as applicable,
terminates for any reason other than those set forth in the immediately
preceding two paragraphs, then your right to purchase vested Shares under this
Option will expire at the close of business at the Company’s registered office
on the 90th day after your termination date (or on the [ ] anniversary of the
Grant Date, if earlier).


The Company determines when your service with the Company or a Subsidiary, as
applicable, terminates for this purpose.




--------------------------------------------------------------------------------







Leaves of Absence
For purposes of this Option, your service does not terminate when you go on a
military leave, a sick leave or another bona fide leave of absence, if the leave
was approved by the Company in writing. But your service will be treated as
terminating ninety (90) days after you went on leave, unless your right to
return to active work is guaranteed by law or by a contract. Your service
terminates, in any event, when the approved leave ends, unless you immediately
return to active work.


The Company determines which leaves count for this purpose.
Restrictions on Exercise
The Company will not permit you to exercise this Option if the issuance of
Shares at that time would violate any law, regulation or Company policy.
Notice of Exercise
When you wish to exercise this Option, you must complete and execute such
documents, if any, and complete such processes, that the Company or a securities
broker approved by the Company may require to accomplish the Option exercise
(“Notice of Exercise”).


If someone else wants to exercise this Option after your death, that person must
prove to the Company’s satisfaction that he or she is entitled to do so.
Form of Payment
When you submit your Notice of Exercise, you must include payment of the
exercise price for the Shares you are purchasing. Payment may be made in one (or
a combination of both) of the following forms:


•Your personal check, a cashier’s check or a money order.


•Irrevocable directions to a securities broker approved by the Company to sell
your Shares subject to the Option and to deliver all or a portion of the sale
proceeds to the Company in payment of the exercise price. (The balance of the
sale proceeds, if any, less withholding taxes, will be delivered to you.) The
directions must be given by signing forms, if any, provided by the Company or
the securities broker.
With the consent of the Administrator, payment may also be made by any other
method set forth in Section 6.5 of the Plan.
Taxes
You will not be allowed to exercise this Option unless you make acceptable
arrangements to pay any taxes that may be due as a result of the Option
exercise.




--------------------------------------------------------------------------------







Restrictions on Resale
By signing this Agreement, you agree not to sell any Shares received upon
exercise of the Option at a time when applicable laws, regulations or Company
policies prohibit a sale.
Transfer of Option
Prior to your death, only you may exercise this Option. You cannot transfer or
assign this Option. For instance, you may not sell this Option or use it as
security for a loan. If you attempt to do any of these things, this Option will
immediately become invalid. You may, however, dispose of this Option in your
will.


Regardless of any marital property settlement agreement, the Company or a
securities broker, as applicable, is not obligated to honor a Notice of Exercise
from your former spouse, nor is the Company or the securities broker obligated
to recognize your former spouse’s interest in your Option in any other way.
Retention Rights
Neither your Option nor this Agreement gives you the right to be retained by the
Company or any Subsidiary in any capacity. The Company and its Subsidiaries
reserve the right to terminate your service at any time, with or without Cause.
Shareholder Rights
You, or your estate or heirs, have no rights as a shareholder of the Company
with respect to any Shares subject to the Option until a proper Notice of
Exercise has been submitted, the exercise price has been tendered and you, or
your estate or heirs, become a holder of such Shares. No adjustments are made
for dividends or other rights if the applicable record date occurs before a
proper Notice of Exercise has been submitted and the exercise price has been
tendered, except as described in the Plan.
Adjustments
In the event of a stock split, a stock dividend or a similar change in Company
stock, the number of Shares covered by this Option and the exercise price per
Share may be adjusted pursuant to the Plan. In the event where the Company is a
party to a merger, this Option will be handled in accordance with the Plan.
Electronic Communications


You agree to contract electronically regarding your participation in the Plan
and to the receipt of electronic notifications, documents, payments or other
communications from the Company in connection with the Plan, to the normal
electronic mail address used by you for the purposes of your employment or such
other address as may be from time to time notified for that purpose by you to
the Company.




--------------------------------------------------------------------------------







Severability


All the terms and provisions of this Agreement are distinct and severable, and
if any term or provision is held unenforceable, illegal or void in whole or in
part by any court, regulatory authority or other competent authority it shall to
that extent be deemed not to form part of this Agreement, and the
enforceability, legality and validity of the remainder of this Agreement will
not be affected; if any invalid, unenforceable or illegal provision would be
valid, enforceable or legal if some part of it were deleted, the provision shall
apply with whatever modification is necessary to make it valid, enforceable and
legal.
Applicable Law
This Agreement will be interpreted and enforced under the laws of Ireland.
The Plan and Other Agreements
The text of the Plan and any amendments thereto are incorporated in this
Agreement by reference.


This Agreement and the Plan constitute the entire understanding between you and
the Company regarding this Option. Any prior agreements, commitments or
negotiations concerning this Option are superseded





By signing the cover sheet of this Agreement, you agree to all of the terms and
conditions described above and in the Plan and evidence your acceptance of the
powers of the Committee of the Board of Directors of the Company that
administers the Plan.

